Citation Nr: 0335230	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-05 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for interstitial 
cystitis, claimed as secondary to service-connected 
inflammatory bowel disease.

2.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that in his May 2002 VA Form 9, Substantive 
Appeal, the veteran withdrew the issue of entitlement to an 
increased evaluation for his service-connected inflammatory 
bowel disease.  Thus, that issue will not be addressed in 
this decision.  The Board also notes that the January 2002 
rating decision granted entitlement to service connection for 
a generalized anxiety disorder, evaluated as 30 percent 
disabling.  In his February 2002 notice of disagreement, the 
veteran stated that he was in disagreement with all issues 
addressed in the January 2002 rating decision.  The issue of 
entitlement to an evaluation in excess of 30 percent for a 
service-connected generalized anxiety disorder has not been 
addressed by the RO in a statement of the case.  Thus, this 
issue will be addressed in the REMAND portion of this 
decision.  

Finally, the Board notes that in March 2003, new evidence was 
received by the Board from the veteran's representative.  
This new evidence consists of a February 2003 private 
physician statement in support of the veteran's claim of 
entitlement to service connection for interstitial cystitis.  
The veteran's representative waived RO consideration of this 
new evidence; thus, it has been considered by the Board in 
the following decision.  



FINDINGS OF FACT

1.  The veteran is service-connected for inflammatory bowel 
disease, generalized anxiety disorder, and fibromyalgia; the 
veteran is also receiving individual unemployability 
benefits.

2.  Interstitial cystitis may not be disassociated from the 
veteran's service-connected inflammatory bowel disease.  



CONCLUSION OF LAW

Interstitial cystitis is proximately due to or the result of 
service-connected inflammatory bowel disease.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA. See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to service connection for interstitial cystitis.  
The record contains service medical records, VA treatment 
records, private treatment records and private medical 
opinions.  No additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances and in light of the favorable decision 
herein, no further action is necessary to assist the veteran 
with his claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as brain tumors, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record reflects that service medical records 
are silent for any complaints, treatment, or diagnoses 
related to interstitial cystitis.  In a July 1998 rating 
action, the RO granted service connection for inflammatory 
bowel disease, type unknown, evaluated as 30 percent 
disabling.  In May 2001, the veteran submitted a claim for 
entitlement to service connection for cystitis, secondary to 
his service-connected inflammatory bowel disease.  

VA treatment records dated in 2000 and 2001 demonstrate 
complaints of urinary frequency, intermittent dysuria, 
nocturia, hesitancy, straining, decreased flow, and post void 
dripping.  Various impressions and assessments of 
interstitial cystitis, probably prostatitis, and chronic 
pelvic pain were noted.  An April 2001 VA outpatient 
treatment record notes that the veteran's urinary problems 
were possibly secondary to recurrent/chronic prostatitis.  
The record reflects a prescription dated in July 2001 for 
men's Depends guards.  

Upon VA examination dated in October 2001, the veteran 
reported having to urinate six times hourly throughout the 
day and frequently at night.  A relevant diagnosis of 
interstitial cystitis, residual of urinary incontinence, 
wearing eight pads per day, was noted.  

An April 2002 statement from Dr. M. Grotheer, a private 
physician, indicates that the veteran was a long time patient 
suffering from inflammatory bowel disease, unknown type, for 
the past ten years.  It was noted that in 1997, the veteran 
was diagnosed with fibromyalgia and continued to suffer from 
this syndrome.  Dr. Grotheer also noted that in March 2001, 
the veteran was diagnosed with interstitial cystitis, a 
chronic, debilitating, inflammatory disease of the bladder.  
Dr. Grotheer stated that these diseases coexist with one 
another and, in the veteran's case, his interstitial cystitis 
and fibromyalgia are secondary to his inflammatory bowel 
disease.  In an August 2002 statement, Dr. Grotheer 
reiterated his statement that the veteran's interstitial 
cystitis was secondary to the inflammatory bowel disease.  He 
also noted that the veteran's interstitial cystitis symptoms 
include painful urinary frequency, urgency (up to 60 times 
per day), sleep deprivation due to urinary frequency, severe 
lower abdominal pain, bladder spasms, painful sexual 
intercourse, and impotence.  It was noted that along with 
these symptoms, the veteran had urinary incontinence 
requiring protective pads, which he had to change at least 8 
times per day.  In a February 2003 statement, Dr. Grotheer 
reiterated his opinion that the veteran's interstitial 
cystitis is secondary to the inflammatory bowel disease.  

Following a full and thorough review of the record, the Board 
concludes that service connection for interstitial cystitis 
is warranted as secondary to service-connected inflammatory 
bowel disease.  The Board recognizes that a VA treatment 
record dated in April 2001 notes that the veteran's 
interstitial cystitis was possibly secondary to 
recurrent/chronic prostatitis.  However, the veteran's 
private treating physician has stated that the veteran's 
inflammatory bowel disease, fibromyalgia, and interstitial 
cystitis are diseases which coexist with one another.  The 
physician further opined that the veteran's interstitial 
cystitis is secondary to his inflammatory bowel disease.  The 
October 2001 VA examination report provides no opinion or 
finding to contradict the veteran's contentions or the 
opinion of Dr. Grotheer.  

Thus, the Board concludes that the evidence is at the very 
least in a state of relative equipoise.  With all reasonable 
doubt resolved in favor of the veteran, entitlement to 
service connection for interstitial cystitis is warranted, as 
secondary to service-connected inflammatory bowel disease.  



ORDER

Service connection for interstitial cystitis, as secondary to 
service-connected inflammatory bowel disease, is granted.  





REMAND

As previously noted, in the January 2002 rating decision, the 
RO granted entitlement to service connection for a 
generalized anxiety disorder, evaluated as 30 percent 
disabling.  In February 2002, the veteran filed a notice of 
disagreement as to all issues addressed in the January 2002 
rating decision.  In April 2002, the RO issued a statement of 
the case addressing the issues of entitlement to service 
connection for interstitial cystitis and entitlement to an 
increased evaluation of service-connected inflammatory bowel 
disease.  The RO has not issued a statement of the case as to 
the issue of entitlement to an increased evaluation of 
service-connected generalized anxiety disorder.  Accordingly, 
the Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999) (The notice of disagreement initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the Unites States Court of Appeals 
for Veterans Claims; the Board should have remanded the issue 
to the RO for the issuance of a statement of the case).

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) is fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

2.  The issue of entitlement to an 
evaluation in excess of 30 percent for 
service-connected generalized anxiety 
disorder is remanded to the RO for the 
issuance of a statement of the case.

3.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



